DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 19, “adjacent peaks are separated from adjacent valleys by a gap”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites “when the outer tube body is in the natural state, the spring material is biased to expand a diameter of the outer tube body”. However, the specification does not describe that the spring material is biased to expand when the outer tube body is in the natural state.
Claims 7-9 are rejected by virtue of depending on claim 6.
Claim(s) 12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites “when the outer tube body is in the natural state, the spring material is biased to expand a diameter of the outer tube body”. However, the specification does not describe that the spring material is biased to expand when the outer tube body is in the natural state.
Claims 13-14 are rejected by virtue of depending on claim 6.
Claim(s) 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites “adjacent peaks are separated from adjacent valleys by a gap”. However, the specification does not describe that adjacent peaks are separated from adjacent valleys by a gap.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-14, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherry (US 6,358,238 – embodiment shown in figs. 4A-4B).
Regarding claim 2, Sherry discloses 
An expandable tubing (10, figs. 1-4B, col. 3 line 60 to col. 6 line 4) comprising: 
an outer tube body (18, figs. 1-3) comprising a lumen (30, fig. 3); and 
a spring material (22, figs. 2-4B) within the outer tube body (18, fig. 3 and col. 5 lines 14-32. Examiner notes: 18 comprises an inner layer 34 and an outer layer 36 wherein element 22 is disposed between the layers), 
where the spring material (22) extends around the lumen (30, see fig. 3), and 
where the spring material (22) is expandable and contractible (see col. 2 line 61 to col. 3 line 5).
Regarding claim 3, Sherry discloses 
The expandable tubing of claim 2, where the spring material (22) is configured to assist the outer tube body (18) in expanding (see fig. 4B) when a device is passed through the lumen of the outer tube body (Examiner notes: the limitation “configured to assist ... the outer tube body” is interpreted as functional limitation, and the limitation “a device” is not positively recited in claim 3. See col. 2 lines 64-67, the expandable portion is sufficient expandable such that the shaft may expand from a first diameter to a second diameter upon increasing the pressure in the lumen of the shaft. Therefore, 22 meets the claimed limitation of assisting the expandable portion 18 of 10 in expanding when a device is passed through the lumen of the expandable portion 18 of 10).
Regarding claim 4, Sherry discloses 
The expandable tubing of claim 2, where the spring material (22) is expandable and contractible (see col. 2 line 61 to col. 3 line 5) such that expansion of the spring material (22) expands a diameter of the outer tube body (diameter of 18, see figs. 4A-4B).
Regarding claim 5, Sherry discloses 
The expandable tubing of claim 2, where the outer tube body (18) is expandable by advancing a device into the lumen (30. Examiner notes: the limitation “a device” is not positively recited in claim 5. See col. 2 lines 64-67, the expandable portion is sufficient expandable such that the shaft may expand from a first diameter to a second diameter upon increasing the pressure in the lumen of the shaft. Therefore, 18 meets the claimed limitation of being expandable by advancing a device into the lumen 30), and where the outer tube body (18) is contractible by withdrawing the device from the lumen (Examiner notes: see col. 2 line 67 to col. 3 line 3, the expandable portion is sufficiently elastic such that the shaft returns to the first diameter upon decreasing the pressure in the lumen of the shaft. Therefore, 18 meets the claimed limitation of being contractible by withdrawing the device from the lumen 30).
Regarding claim 6, Sherry discloses 
The expandable tubing of claim 2, where the outer tube body (18) has a natural state (fig. 4A) and an expanded state (fig. 4B), 
where when the outer tube body (18) is in the natural state (fig. 4A), the spring material (22) is biased to expand a diameter of the outer tube body (diameter of 18. Examiner notes: see col. 2 lines 64-67, the expandable portion is sufficient expandable such that the shaft may expand from a first diameter to a second diameter upon increasing the pressure in the lumen of the shaft. Therefore, 22 is biased to expand when the pressure within 18 is increased), and 
where when the outer tube body (18) is in the expanded state (fig. 4B), the outer tube body (18) is biased to contract the diameter of the outer tube body (Examiner notes: see col. 2 line 67 to col. 3 line 3, the expandable portion is sufficiently elastic such that the shaft returns to the first diameter upon decreasing the pressure in the lumen of the shaft. Therefore, 22 is biased to contract when the pressure within 18 is decreased).
Regarding claim 7, Sherry discloses 
The expandable tubing of claim 6, where the outer tube body (18) is expandable from the natural state (fig. 4A) to the expanded state (fig. 4B) by advancing a device in the lumen (Examiner notes: the limitation “a device” is not positively recited in claim 7. See figs. 4A-4B and col. 2 lines 64-67, the expandable portion is sufficient expandable such that the shaft may expand from a first diameter to a second diameter upon increasing the pressure in the lumen of the shaft. Therefore, 18 is expandable when a device is advanced in the lumen 30).
Regarding claim 8, Sherry discloses 
The expandable tubing of claim 7, where the outer tube body (18) is contractible from the expanded state (fig. 4B) to the natural state (fig. 4A) by withdrawing the device from the lumen (Examiner notes: the limitation “the device” is not positively recited in claim 8. See figs. 4A-4B and col. 2 line 67 to col. 3 line 3, the expandable portion is sufficiently elastic such that the shaft returns to the first diameter upon decreasing the pressure in the lumen of the shaft. Therefore, 18 is contractible when the device is withdrawn from the lumen 30).
Regarding claim 9, Sherry discloses 
The expandable tubing of claim 8, where the spring material (22) has a first shape (shape of 22 shown in fig. 4A) when the outer tube body (18) is in the natural state (fig. 4A), and where the spring material (22) has a second shape (shape of 22 shown in fig. 4B) different than the first shape when the outer tube body (18) is in the expanded state (fig. 4B) (Examiner notes: see figs. 4A-4B, the shape of 22 in fig. 4A is different than the shape of 22 in fig. 4B).
Regarding claim 10, Sherry discloses 
The expandable tubing of claim 2, where the spring material (22) is configured to reduce a force required to expand a diameter of the outer tube body (diameter of 18) via a device by naturally reverting to a more expanded configuration (see fig. 4B) as the device is advanced in the lumen (30) (Examiner notes: the limitation “configured to reduce a force.... in the lumen” is interpreted as functional limitation, and the limitation “a device” is not positively recited in claim 10. See figs. 4A-4B and col. 2 lines 64-67, the expandable portion is sufficient expandable such that the shaft may expand from a first diameter to a second diameter upon increasing the pressure in the lumen of the shaft. Therefore, 22 is configured to reduce a force required to expand 18 when a device is advanced in the lumen 30).
Regarding claim 11, Sherry discloses 
The expandable tubing of claim 2, where the outer tube body (18) has a natural state (fig. 4A) and an expanded state (fig. 4B), 
where the outer tube body (18) is expandable from the natural state (fig. 4A) to the expanded state (fig. 4B) due to a device in the lumen (30) such that when the device is advanced in the lumen the spring material (22) is configured to reduce a force required to expand a diameter of the outer tube body (diameter of 18) via the device by naturally reverting to a more expanded configuration (fig. 4B) as the device is advanced in the lumen (30) (Examiner notes: the limitation “configured to reduce a force.... in the lumen” is interpreted as functional limitation, and the limitation “a device” is not positively recited in claim 11. See figs. 4A-4B and col. 2 lines 64-67, the expandable portion is sufficient expandable such that the shaft may expand from a first diameter to a second diameter upon increasing the pressure in the lumen of the shaft. Therefore, 22 is configured to reduce a force required to expand 18 when a device is advanced in the lumen 30), and 
where the outer tube body (18) is contractible from the expanded state (fig. 4B) to the natural state (fig. 4A) due to the device in the lumen (30) such that when the device is retracted from the lumen the outer tube body (18) is configured to contract the diameter of the outer tube body (Examiner notes: see figs. 4A-4B and col. 2 line 67 to col. 3 line 3, the expandable portion is sufficiently elastic such that the shaft returns to the first diameter upon decreasing the pressure in the lumen of the shaft. Therefore, 18 is configured to contract when the device is withdrawn from the lumen 30).
Regarding claim 12, Sherry discloses 
The expandable tubing of claim 2, where the outer tube body (18) has a natural state (fig. 4A) and an expanded state (fig. 4B), 
where when the outer tube body (4A) is in the natural state (fig. 4A), the spring material (22) is biased to expand a diameter of the outer tube body (diameter of 18. Examiner notes: see col. 2 lines 64-67, the expandable portion is sufficient expandable such that the shaft may expand from a first diameter to a second diameter upon increasing the pressure in the lumen of the shaft. Therefore, 22 is biased to expand when the pressure within 18 is increased), 
where when the outer tube body (18) is in the expanded state (fig. 4B), the outer tube body (18) is biased to contract the diameter of the outer tube body (Examiner notes: see col. 2 line 67 to col. 3 line 3, the expandable portion is sufficiently elastic such that the shaft returns to the first diameter upon decreasing the pressure in the lumen of the shaft. Therefore, 22 is biased to contract when the pressure within 18 is decreased), 
where the outer tube body (18) is expandable from the natural state (fig. 4A) to the expanded state (fig. 4B) due to a device in the lumen (30) such that when the device is advanced in the lumen the spring material (22) is configured to reduce a force required to expand the diameter of the outer tube body (diameter of 18) via the device by naturally reverting to a more expanded configuration (fig. 4B) as the device is advanced in the lumen (30) (Examiner notes: the limitation “configured to reduce a force.... in the lumen” is interpreted as functional limitation, and the limitation “a device” is not positively recited in claim 12. See figs. 4A-4B and col. 2 lines 64-67, the expandable portion is sufficient expandable such that the shaft may expand from a first diameter to a second diameter upon increasing the pressure in the lumen of the shaft. Therefore, 22 is configured to reduce a force required to expand 18 when a device is advanced in the lumen 30), and 
where the outer tube body (18) is contractible from the expanded state (fig. 4B) to the natural state (fig. 4A) due to the device in the lumen (30) such that when the device is retracted from the lumen the outer tube body (18) is configured to contract the diameter of the outer tube body (Examiner notes: see figs. 4A-4B and col. 2 line 67 to col. 3 line 3, the expandable portion is sufficiently elastic such that the shaft returns to the first diameter upon decreasing the pressure in the lumen of the shaft. Therefore, 18 is configured to contract when the device is withdrawn from the lumen 30).
Regarding claim 13, Sherry discloses 
The expandable tubing of claim 12, where the spring material (22) has a first shape (shape of 22 shown in fig. 4A) when the outer tube body (18) is in the natural state (fig. 4A), and where the spring material (22) has a second shape (shape of 22 shown in fig. 4B) different than the first shape when the outer tube body (18) is in the expanded state (fig. 4B) (Examiner notes: see figs. 4A-4B, the shape of 22 in fig. 4A is different than the shape of 22 in fig. 4B).
Regarding claim 14, Sherry discloses 
The expandable tubing of claim 12, further comprising a coil (22. Examiner notes: coil 22 wraps around 18. And, the spring material is the material of 22) or a braid in the outer tube body (see figs. 1-4B).
Regarding claim 20, Sherry discloses 
The expandable tubing of claim 2, further comprising a coil (22. Examiner notes: coil 22 wraps around 18. And, the spring material is the material of 22) or a braid in the outer tube body (see figs. 1-4B).

Claim(s) 2, 15-19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherry (US 6,358,238 – embodiment shown in figs. 5A-5B).
Regarding claim 2, Sherry discloses 
An expandable tubing (10, figs. 1-3 and 5A-5B, col. 3 line 60 to col. 5 line 32, col. 6 lines 5-42) comprising: 
an outer tube body (18, figs. 1-3) comprising a lumen (30, fig. 3); and 
a spring material (22, figs. 2-3 and 5A-5B) within the outer tube body (18, fig. 3 and col. 5 lines 14-32. Examiner notes: 18 comprises an inner layer 34 and an outer layer 36 wherein element 22 is disposed between the layers), 
where the spring material (22) extends around the lumen (30, see fig. 3), and 
where the spring material (22) is expandable and contractible (see col. 2 line 61 to col. 3 line 5).
Regarding claim 15, Sherry discloses 
The expandable tubing of claim 2, where the spring material (22) extends helically (Examiner notes: see fig. 2 and 5A-5B, 22 wraps around 18 helically) around the lumen (30) in a zig-zag manner (Examiner notes: see fig. 5A for the spring or slack portion 50 of 22).
Regarding claim 16, Sherry discloses 
The expandable tubing of claim 2, where the spring material (22) is wound in an undulating manner within the outer tube body (18) (Examiner notes: see figs. 1-3 and 5A-5B, 22 is wound around 18 and 22 comprises spring or slack portion 50. Therefore, 22 is wound in an undulating manner within 18).
Regarding claim 17, Sherry discloses 
The expandable tubing of claim 2, where the spring material (22) is a zig-zag wire (see fig. 5A for 22 comprising spring or slack portion 50).
Regarding claim 18, Sherry discloses 
The expandable tubing of claim 2, where the spring material (22) has a zig-zag pattern (see fig. 5A for 22 comprising spring or slack portion 50) comprising peaks and valleys (peaks and valleys of 50), and where adjacent peaks are in adjacent valleys (see fig. 5A).
Regarding claim 19, Sherry discloses 
The expandable tubing of claim 2, where the spring material (22) has a zig-zag pattern (see fig. 5A for 22 comprising spring or slack portion 50) comprising peaks and valleys (peaks and valleys of 50), and where adjacent peaks are separated from adjacent valleys by a gap (gap between each portion 50 of 22).

    PNG
    media_image1.png
    361
    646
    media_image1.png
    Greyscale

Regarding claim 21, Sherry discloses 
An expandable tubing (10, figs. 1-3 and 5A-5B, col. 3 line 60 to col. 5 line 32, col. 6 lines 5-42) comprising: 
an outer tube body (18, figs. 1-3) comprising a lumen (30, fig. 3); and 
a spring material (22, figs. 2-3 and 5A-5B) wound in an undulating manner within the outer tube body (18) (Examiner notes: see figs. 1-3 and 5A-5B, 22 is wound around 18 and 22 comprises spring or slack portion 50. Therefore, 22 is wound in an undulating manner within 18), 
where the spring material (22) extends around the lumen (30, see fig. 3), 
where the outer tube body (30) is expandable via the spring material (22, see figs. 5A-5B), 
where the spring material (22) is contractible via the outer tube body (see col. 2 line 61 to col. 3 line 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783